Citation Nr: 0704888	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the veteran's cause 
of death.


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
August 1972.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2003 rating decision by 
the Atlanta, Georgia Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that found no new and 
material evidence had been presented to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death last denied by the RO in May 1996.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


VA has a duty to inform the claimant of what evidence would 
substantiate the claim for benefits and further allocate the 
responsibility for obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In this 
matter, the appellant has not been properly apprised of the 
revised and applicable standards for the reopening of her 
claim.  Accordingly, further appellate consideration will be 
deferred and this case is REMANDED to the RO for action as 
described below.

38 C.F.R. § 3.156(a), which defines new and material 
evidence, was amended in 2001, and that amendment applies to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620 (2001).  Under this standard, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  That 
amendment does apply in this case as the appellant's claim to 
reopen was filed in December 2002.

Although the RO forwarded to the appellant a duty to assist 
letter in February 2003, the letter did not address the 
revised standards under 38 C.F.R. § 3.156(a) (2006) as 
required.  However, the rating decision issued in August 2003 
by the RO analyzed the claim under the new regulations.  The 
appellant must receive clear and proper notice as to which 
standards apply to her claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC will advise the appellant what 
evidence would substantiate her petition 
to reopen her new and material evidence 
claim for service connection for the 
veteran's cause of death in accordance 
with the provisions of the VCAA and the 
revised criteria for such claims as found 
in 38 C.F.R. § 3.156(a) (2006).

2.  The AMC should take such additional 
development action as it deems proper with 
respect to the claim, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.  Following 
such development, the RO should review and 
readjudicate the claim.  As to the 
appellant's claim pertaining to whether 
new and material evidence has been 
presented to reopen a claim for service 
connection for the veteran's cause of 
death, the AMC will readjudicate the claim 
on a direct theory of entitlement.  If any 
such action does not resolve the claim, 
the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



